THIS AMENDED AND RESTATED 8% CONVERTIBLE SENIOR SECURED NOTE IS GIVEN IN REPLACEMENT OF AN 8% CONVERTIBLE SENIOR SECURED NOTE DATED OCTOBER 15, 2009.THE PREDECESSOR 8% CONVERTIBLE SENIOR SECURED NOTE, MARKED “EXCHANGED”, WILL BE RETURNED TO THE COMPANY UPON THE HOLDER’S RECEIPT OF THIS AMENDED AND RESTATED 8% CONVERTIBLE SENIOR SECURED NOTE. THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. Z TRIM HOLDINGS, INC. AMENDED
